DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communications: amendment filed on 06/06/2022 to application filed on 08/15/2014 which has provisional applications filed on 02/15/2012 -02/13/2013.
Claims 45, 47-61, 63-34 are currently canceled. Claim 65 is currently amended. Claims 65-66 are pending in the case. Claim 65 is independent claim.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 65-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng, US 20090249247, and in view of Langlois et al., US 9471145 and Kang et al., US 20110080356.
Regarding independent claim 65, Tseng teaches a system, comprising:
an electronic device having a camera, a touch screen and a processor (Tseng, [0012]-[0013], [0085]; touch screen device, processor and camera);
a first application running within said device wherein an interface of said first application is displayed on the touch screen and wherein said interface of the first application occupies substantially an entire surface of the touch screen (Tseng, [0039]-[0045];  active application is executed and displayed over an entire main zone of a touch screen);
a camera application using said camera (Tseng; [0093], [0096]; camera interface for capture image);
a second application, said second application, executed regardless of the first application, is running simultaneously with said first application within said device, wherein said second application has a first user interface in form of a line and wherein said first user interface of the second application is presented by said processor on said touch screen along an edge of said touch screen while said interface of the first application is displayed on the touch screen (Tseng, [0039]-[0045]; message application is implemented and displayed on a status bar while active application is executing and displaying over an entire main zone of a touch screen); and
wherein upon receiving, by said processor, an input signal corresponding to a sweeping gesture input provided, by a user, from said first user interface of said second application towards inside the touch screen on said device, under control of said second application, said processor activates said second application and displays said second user interface of the second application on the touch screen, wherein said second user interface of the second application includes a view captured by the camera and wherein said sweeping gesture input is provided from outside of the screen towards inside of the touch screen wherein said gesture input at first interacts with said first user interface of the second application when entering inside said touch screen  (Tseng, [0045], [0053]; relating long-pressed or dragged downward the displayed status bar to an expand area for producing messages in main zone). 
Tseng teaches dragged downward the displayed status bar to an expand area.  However, Tseng does not explicitly teaches sweeping gesture; and the second application is camera application using said camera, said processor activates said camera of the device and displays said second user interface of the camera application on the touch screen, wherein said second user interface of the camera application includes a view captured by the camera and wherein said sweeping gesture input is provided from outside of the screen towards inside of the touch screen wherein said sweeping gesture input at first interacts with said first user interface of the camera application when entering inside said touch screen.
Langlois teaches wherein upon receiving, by said processor, an input signal corresponding to a sweeping gesture input provided, by a user, from said first user interface of said second application towards inside the touch screen on said device, said processor activates said second application and displays said second user interface of the second application on the touch screen, wherein said second user interface of the second application includes a view captured by the camera and wherein said sweeping gesture input is provided from outside of the screen towards inside of the touch screen wherein said sweeping gesture input at first interacts with said first user interface of the second application when entering inside said touch screen (Langlois, col.9, lines 15-57; gesture starts outside of the display area associated with an edge of the display towards inside display area to open second application is message application; col.7, lines 42 – col.8, line 3; col.10, lines 24-47; col.11, lines 27-61; open second application to engage activate application function, such as sending a message).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Langlois’s teaching and Tseng’s teaching to include a sweeping gesture input provided, by a user, from said first user interface of said second application towards inside the touch screen on said device, said processor activates said second application and displays said second user interface of the second application on the touch screen, wherein said second user interface of the second application includes a view captured by the camera and wherein said sweeping gesture input is provided from outside of the screen towards inside of the touch screen wherein said sweeping gesture input at first interacts with said first user interface of the second application when entering inside said touch screen, since the combination would have facilitated the user to have option to simultaneously open the second application while displaying first application at any time to compose and sending message.
Kang teaches a camera application using a camera displays said second user interface of the camera application on the touch screen, wherein said second user interface of the camera application includes a view captured by the camera and wherein said sweeping gesture input is provided from outside of the screen towards inside of the touch screen wherein said sweeping gesture input at first interacts with said first user interface of the camera application when entering inside said touch screen (Kang, figures 14A-14B; [0177]-[0179]; activating a camera of a device and showing a view of the camera on the screen by providing a drag gesture from outside of the screen towards inside the screen).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined Kang’s teaching into Tseng’s teaching to include second application is a camera application using said camera for taking a photo, since the combination would have facilitated the user to simultaneously executing different second applications including a camera application besides Tseng’s second applications to capture a photograph for composing a message as Kang disclosed.
Regarding claim 66, which is dependent on claim 65, Kang teaches wherein upon providing a tapping action, by said user, on said second user interface of the camera application, at least one picture corresponding to a view captured by the camera is taken by said camera (Kang, figures 14A-14B; “OK” button; [0177]-[0179]). The same rationale of claim 65 is incorporated herein.

Response to Arguments
Applicant's arguments filed on 06/06/2022 have been fully considered but they are not persuasive. 
	Applicant mainly argues that “Kang teaches that a first and a second applications are running within a device and those applications are related to each other. Kang describes that when a first application (e.g., IMS application) is displayed on the screen, a second application (e.g., Camara application) is used to provide information to the first application by providing a gesture. According to Kang, a gesture provided from an interface of the second application to the interface of the IMS application for such purpose. Then, upon interaction with the interface (e.g., a send button) of the first application, the information received from the second application is sent to a user of the first application.
	In contrast, the essence of claim 65 of the current application is to provide a system for
activating a camera of a device and showing a view of the camera on the screen by simply
providing a gesture from outside of the screen towards anywhere inside the screen, no matter
which other application is in use on the main portion of the screen of the device when the
gesture is provided. Then, by providing a simple interaction such as tapping on the view, the
camera takes a picture. This is different from raised prior art Kang” (Arguments, page 2).
	Examiner respectfully disagrees. Langlois, col.9, lines 15-57, teaches activating an application using a gesture starts outside of the display area associated with an edge of the display towards inside display area. Kang teaches activating a camera of a device and showing a view of the camera on the screen by providing a drag gesture from a camera application/icon outside of the screen towards inside the screen for taking a picture (Kang, [0178]-[0179]). Therefore, the combination of Kang and Langlois teach the claimed language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matas et al., US 20080052945 teaches potable electronic device for photo management.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU V HUYNH/Primary Examiner, Art Unit 2177